Citation Nr: 1211826	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for paralysis of the face (cranial nerves).

2. Entitlement to an initial evaluation in excess of 10 percent prior to January 14, 2009, and 30 percent thereafter, for chronic migraine and tension type headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007rating decision of the Department of Veterans Affairs Appeals Management Center (AMC) and October 2008 rating decision of the VA Regional Office (RO) in Newark, New Jersey.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a December 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for facial paralysis involving the cranial nerves, as well as an increased initial evaluation for chronic migraine and tension headaches.  For the reasons discussed below, additional development, with ensuing delay, is unfortunately required prior to a Board decision in the instant case.

With respect to the Veteran's increased evaluation claim, the Board observes the Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to migraine headaches.  In reviewing the record, including testimony presented at the December 2011 Board hearing, it is clear the Veteran suffers from frequent headaches, reported up to several times per month.  However, the Board observes Diagnostic Code 8100 provides for evaluations based on the frequency of "characteristic prostrating attacks."  As the Board is unable to reach its own medical conclusions, it is currently unable to discern how frequently the Veteran has suffered from prostrating headaches throughout the appeal period, which dates to December 2000.  See generally Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Veteran must be provided a new VA examination to obtain such information.

Furthermore, the Board notes that service connection for the Veteran's migraine headaches was awarded as due to an in-service head injury in which he was struck with the butt of a rifle.  Given the nature of the Veteran's in-service head injury, Diagnostic Code 8045, pertaining to residuals of traumatic brain injury, are potentially applicable to the Veteran's claim.  However, it is unclear whether the Veteran in fact suffered a traumatic brain injury in service.  As such, before the Board may consider the Veteran's disability under Diagnostic Code 8045, a VA examination is necessary to determine whether the Veteran suffered an in-service traumatic brain injury and, if so, the severity of the current residuals.

Finally, the Veteran claims service connection for facial paralysis due to the in-service incident in which he was struck with the butt of a rifle.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the instant case, it is unclear whether the Veteran suffers a current disability related to facial paralysis and, if so, whether such disability is related to his active service.  In this regard, the Veteran submitted the report of a February 2008 Nerve Conduction test, which found a decreased pattern through the left orbicularis oculi and frontalis muscle.  However, a July 2008 VA neurological examination found "no evidence of facial nerve paralysis or weakness of the facial muscles and no sensory loss on the facial area."  Given the conflicting evidence of record regarding whether a current disability exists, the Board finds a VA examination is necessary with respect to the Veteran's service-connection claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports as of January 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability resulting in symptoms of facial paralysis and/or numbness.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any disability resulting in facial paralysis or numbness.  For any such diagnosed disability, the examiner should then provide an opinion regarding the following:

a. Is it at least as likely as not (i.e., probability of at least 50 percent) that the diagnosed disorder is etiologically related to the Veteran's active service, to include being struck in the head?

b. If (a) is answered no, is it at least as likely as not (i.e., probability of at least 50 percent) that the diagnosed disability is proximately due to (caused by) the Veteran's chronic migraine and tension headaches?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that the diagnosed disability has been aggravated beyond its normal progression by the Veteran's chronic migraine and tension headaches?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to ascertain the severity of the Veteran's chronic migraine and tension headaches and, if applicable, the nature and severity of any residuals of traumatic brain injury.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran the examiner should address the following:

a. Is it at least as likely as not (i.e., at least 50 percent probability) that the Veteran's chronic migraine and tension headaches are the result of an in-service traumatic brain injury.  If answered in the affirmative the examiner should also address the current severity of any residuals of traumatic brain injury.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

b. The examiner should provide an objective opinion as to whether the appellant's chronic migraine and tension headaches have been prostrating in nature and, if so, the frequency of such prostrating attacks throughout the course of the instant appeal, dating to December 2000.  The examiner should also opine whether such attacks are or have been productive of severe economic inadaptability.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


